            Case 1:20-mj-12169-UA Document 3 Filed 12/07/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                   X
 UNITED STATES OF AMERICA,                                          CONSENT TO PROCEED BY
                                                                    TELECONFERENCE OR
                       -v-                                          VIDEOCONFERENCE

                                                                        20-Mag-12169
 Pamela LaFavors,
                              Defendant(s).
                                                   X

 Defendant, Pamela LaFavors, hereby voluntarily consents to participate in the
 following proceeding via videoconferencing:

 X       Initial Appearance/Appointment of Counsel

         Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)

         Preliminary Hearing on Felony Complaint

         Bail/Revocation/Detention Hearing

         Status and/or Scheduling Conference

          Felony Plea/Trial/Sentence

  /s authorized electronic signature
                                                             /s/Amy Gallicchio
 Defendant’s Signature                                  Defense Counsel’s Signature
 (Judge may obtain verbal consent on
 Record and Sign for Defendant)

Pamela LaFavors                                        Amy Gallicchio
 Print Defendant’s Name                                 Print Defense Counsel’s Name


 This proceeding was conducted by reliable telephone conferencing technology and the dial-in
 information for the call was publicly available and provided to the press.

     12/07/2020
 Date                                         U.S. Magistrate Judge
